EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tyler Del Rosario (Reg No 72,943) on 02/25/2022.

The application has been amended as follows: 
IN THE CLAIMS:
6. (Currently Amended) A construction structure corrosion measurement method comprising: 
positioning a sensor assembly next to a rebar inside a construction structure in parallel with and adjacent to the rebar; 
applying a voltage to the sensor assembly; 
measuring a voltage generated by an eddy current sensor resulting from an eddy current in the rebar adjacent to the sensor assembly; 

conducting measurements at a predetermined time interval so as to measure a voltage change, wherein a first average between a first voltage measured by the eddy current sensor and a first voltage measured by the OCP sensor at a first time is compared to a second average between a second voltage measured by the eddy current sensor and a second voltage measured by the OCP sensor at a second time; and
determining a degree of corrosion based on the voltage change.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        02/25/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868